DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1, 2a, and 2b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see “conventionally” in the specification, page 1, line 11).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be corresponding  structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitations: “first, second, and third rotational driving means”, each is taken to be a motor (11, 21, 31); “means of adjusting the height” is taken to be a jack (5); and “means of positioning the can” is taken to be an electric jack (9).
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.     

Claim Objections
Claims 1-11 are objected to because of the following informalities:
In line 1 of claim 1, “Crimping” should be changed to -- A crimping --.
In line 1 of claims 2-11, “Crimping” should be changed to -- The crimping --, to conform with U.S. practice. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 requires a “means of positioning the can directly above the mandrel (emphasis added)”. However, the specification (page 10, lines 4-8) and fig. 4 discloses a jack (9) located below a mandrel (42) (see fig. 9 to see a location of the mandrel). Even when the jack (9) moves a can (90) upward, the can (90) has to be located beside the mandrel in order to shape the can. Therefore, neither the jack (9) nor the can (90) can be directly above the mandrel. The specification also discloses another jack (8) located directly above the mandrel (42) (see figure 9), but this jack (8) is used for ejecting the can, not for positioning the can. Therefore, it is not clear how one would make the crimping unit based on this claimed subject matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 9, there is no antecedent basis for the limitation, “the second end” in the claim.
Regarding claim 1, line 10, there is no antecedent basis for the limitation, “the second end” in the claim.
Regarding claim 2, line 3, there is no antecedent basis for the limitation, “the second rotational driving means” in the claim.
Regarding claim 3, line 3, there is no antecedent basis for the limitation, “the drive shaft” in the claim.
Regarding claim 3, line 6, there is no antecedent basis for the limitation, “the drive shaft” in the claim.
Regarding claim 3, line 9, there is no antecedent basis for the limitation, “the drive shaft” in the claim.

Regarding claim 5, line 2, there is no antecedent basis for the limitation, “the mandrel support shaft” in the claim.

        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tonti et al. (hereinafter “Tonti”) (EP 2 197 605 B1).
Regarding claim 1, Tonti discloses a crimping unit (1) comprising:
     	 a first plate (2) mounted to rotate around a first axis (see “rotating around its own longitudinal axis” in para. 28) on a frame (col. 2, “a machine” inherently has a frame) and connected to first rotational driving means (7, see para. 36);

  	a second lever (5, the Examiner defines the second lever from the point (6) extends towards the other end of element 5 in fig. 3) mounted to pivot on the first plate (2, see fig. 3) and equipped at a first end with a crushing wheel (4) (see “an additional roller, having a different profile” in para. 34, the last two lines) ;
wherein a winding actuator (7-10) is connected to a second end (at point 6 in fig. 3) of the first lever and a crushing actuator (7-10) is connected to a second end (at point 6 in fig. 3) of the second lever [note that there are four actuators (7-10), each for operating a respective seaming station (3) (see fig. 3 and para. 39)], with the winding actuator and the crushing actuator being governed by an electronic control unit (see “control” in para. 40) in order to move the winding wheel and/or the crushing wheel (4) so as to vary the distance between the winding wheel and/or the crushing wheel (4) of the first axis according to the angular position of the first plate around the first axis (see solid lines and dotted lines in fig. 3, which shows the changes in distance between the wheels (4)).
Regarding claim 7, the crimping unit according to claim 1, comprising:
a third lever (5) mounted to pivot on the first plate (2) and equipped at a first one end with a winding wheel (4) (fig. 3) [Note that figure 3 shows a plurality of levers  (5) with each lever being provide with two wheels (4)];

wherein the second end of the third lever is connected to the winding actuator (7-10) and the second end of the fourth lever is connected to a crushing actuator (7-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tonti.
Tonti discloses the invention substantially as claimed as set forth above. Tonti does not expressly disclose the electronic control unit is configured such that each portion of a junction between the base and the can undergoes two passages of a winding wheel before undergoing at least one passage of a crushing wheel. However, Tonti discloses that the control unit enable .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tonti in view of Webster (US 4,152,997).
Tonti discloses the invention substantially as claimed as set forth above except for means of adjusting the height of the frame. Webster can be applied to teach a can seamer having means of adjusting (11) the height of a frame (10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bottom of the frame of Tonti with adjustable legs, as taught by Webster, in order to level the can seamer on an unleveled ground or align the can seamer with a can filling machine.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various crimping units for making cans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 10, 2021